NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANGEL CALIXTO HERNANDEZ, AKA                    No.    18-70025
Angel Calixto, AKA Angel Hernandez,
                                                Agency No. A200-947-926
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Angel Calixto Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion for a continuance and

denying cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s continuous physical presence



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
determination. Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008). We

review for abuse of discretion the agency’s denial of a continuance. Ahmed v.

Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We review de novo due process

claims. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the petition

for review.

      Substantial evidence supports the agency’s determination that Calixto

Hernandez failed to present sufficient testimonial and documentary evidence to

establish the requisite continuous physical presence for cancellation of removal.

See 8 U.S.C. §§ 1229a(c)(4)(B), 1229b(b)(1)(A), 1229b(d)(2).

      The agency did not abuse its discretion or violate due process in denying for

lack of good cause Calixto Hernandez’s motion for a continuance, where Calixto

Hernandez has not explained what testimony or evidence he might have presented

had the continuance been granted. See 8 C.F.R. §§ 1003.29, 1003.31(c); Ahmed,
569 F.3d at 1012 (factors considered in determining whether the denial of a

continuance constitutes an abuse of discretion include the nature of the evidence

excluded); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

substantial prejudice to prevail on a due process claim).

      To the extent Calixto Hernandez contends the agency found him not

credible, the record does not support this.

      PETITION FOR REVIEW DENIED.


                                          2                                   18-70025